Citation Nr: 1706749	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's case is currently with the VA RO in Oakland, California.

In August 2015, the Board remanded the claims for further development.  It has now been returned for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as an Indirect Fire Infantryman are credible and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.




	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision with regard to the Veteran's claims for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as hearing loss or tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board will evaluate this claim with this holding in mind.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17, 297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran contends that he has tinnitus as a result of his exposure to noise during service.  In a September 2008 statement, the Veteran stated that tinnitus onset in November 1970.  In another September 2008 statement, he stated that his tinnitus was "a direct result of [his] exposure to loud noises and explosions in [his] MOS as an 81mm mortarman."  In a September 2013 statement, he stated that his hearing problems stemmed from an ammo dump explosion and "long term exposure to gun fire."  The Veteran's DD 214 confirms that his military occupational specialty (MOS) was as an Indirect Fire Infantryman with a Combat Infantry Badge, expert badge in the 81mm mortar, and sharpshooter.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

The Veteran is also competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a fire crewman.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  His Form DD-214 shows that he was in combat in the Republic of Vietnam.  The Veteran has reported that his tinnitus began during service and has been constant ever since that time.  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such.  Therefore, the second element of service connection has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, he is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also asserted that he experienced tinnitus in-service and that it continues to this very day.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Moreover, there is no probative evidence that refutes the Veteran's statement or weighs against his claim. Therefore, these statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra. 

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

With regard to the Veteran's claim of service connection for bilateral hearing loss, the Veteran claims that he has bilateral hearing loss as a result of his exposure to noise during service.  As noted above, the Veteran's MOS was an Indirect Fire Infantryman with a Combat Infantry Badge, expert badge in the 81mm mortar, and sharpshooter.

In May 2015, the Veteran underwent a private audiological examination at San Quentin.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
30
LEFT
25
20
25
30
35

At the time, the Veteran was diagnosed with mild low to high frequency sensorineural hearing loss; however, hearing loss was not demonstrated to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

Importantly, the Board previously remanded the claim in August 2015 for additional attempts to afford the incarcerated Veteran a VA audiological examination.  The Board instructed that in the event that an examination could not be provided, a statement regarding specifically why the Veteran could not be afforded the examination must be associated with the claims file.

The Board notes that the RO requested that the Veteran be afforded a VA examination regarding his claims for bilateral hearing loss and tinnitus.  An email in May 2016 provides a statement as to why the Veteran was not afforded a VA examination explaining that "San Quentin does not have an Audio Booth, nor can San Quentin Prison transport the Veteran to SFVA for this exam."  While it appears there has been compliance with the previous Board remand, the Board cannot accept this explanation since, as noted, he was previously afforded an audiological examination at San Quentin Prison, prior to the August 2015 Board remand.  If he could be afforded an audiological examination for treatment purposes at San Quentin Prison in May 2015, it should be possible to afford him a VA audiological examination at San Quentin Prison for purposes of establishing entitlement to service connection.

Therefore, the Board finds that a remand is necessary in order to obtain a VA audiological examination and opinion that considers the Veteran's lay statement concerning the onset and continuity as well as his medical history.

Additionally, the Board notes that as a result of this decision, the Veteran has been granted entitlement to service connection for tinnitus.  The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

As such, on remand, if the Veteran demonstrates hearing loss to an extent recognized as a disability for VA purposes, a medical opinion should be obtained regarding whether the Veteran's hearing loss is proximately due to or aggravated by his service-connected tinnitus.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding private records pertinent to his claims.

2.  After all outstanding records have been associated with the claims file, follow the procedures in VA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d and attempt to arrange for the Veteran to undergo a VA audiological examination in order to determine the nature and etiology of any bilateral hearing loss.  

If the Veteran is unavailable for examination after following the procedures due to incarceration, document in detail all of the steps taken to attempt to conduct an examination.  An explanation must be provided as to why an audiological examination was conducted in 2015, but is no longer possible to conduct.

If the Veteran is scheduled for an examination, the examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability):

a) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as an Indirect Fire Infantryman; and,

b) that the Veteran's hearing loss is proximately due to or aggravated (beyond a natural progression) by his tinnitus.

The examiner must indicate the type of hearing loss the Veteran has and its recognized causes.  If noise exposure is an identified cause, the examiner must explain why one cause is picked over another.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

3.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


